Citation Nr: 1550378	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  08-39 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served with the Army National Guard, with periods of active duty including from October 1974 to February 1975 and May 1977 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter was most recently before the Board in June 2014.  At that time, the Board issued a decision, wherein it denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the parties, vacated the Board's June 2014 decision with respect to the issue of entitlement to service connection for an acquired psychiatric disorder (the Court left undisturbed the Board's denial of service connection for PTSD), and remanded the matter to the Board for readjudication consistent with the JMPR. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

In light of points raised by the parties in the JMPR, additional development for the claim on appeal is warranted.  In the JMPR, the parties agreed that the May 1997 VA examination relied upon by the Board in its June 2014 decision was inadequate for evaluating the claim for service connection for an acquired psychiatric disorder because the VA psychiatrist relied on the Veteran's absence of psychiatric treatment from service discharge in 1977 until 1980, when he was diagnosed with schizophrenia.  As noted by the parties in the May 2015 JMPR, the Court has held that VA might not rely upon the absence of evidence in denying a claim.  (See May 2015 JMPR at page (pg.) 2, quoting Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Horn v. Shinseki, 25 Vet. App. 231, 239 n.7 (2012) (the absence of evidence cannot be substantive negative evidence without "a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.")). Thus, in the absence of any further discussion by the May 1997 VA examiner for his negative opinion, the parties argued that a new examination and opinion were required to fulfill VA's duty to assist and comply with the instructions of the Court.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  Schedule the Veteran for a VA mental disorders examination with an appropriate specialist to determine whether the Veteran has an acquired psychiatric disorder, to include, but not limited to a psychotic disorder, currently diagnosed as schizophrenia, that had its onset during active military service (May 1977 to September 1977) or is related to any incident therein and to determine whether any symptoms of a psychosis displayed since separation from active duty on September 1, 1977 show chronicity and continuity of a service-incurred condition. 
   
The examiner should note in his or her examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 
   
The examiner is advised that the Veteran has maintained that his psychiatric problems began during his period of active miliary service with the United States Army (i.e., May to September 1977).  He has alleged that he has had psychiatric problems, such as depression with headaches, insomnia and loss of appetite, since he was harassed in Germany by service comrades for not being able to communicate in English. 

a.  In light of the foregoing, the examiner is asked to express an opinion as to the following questions: 
   
Is it at least as likely as not (i.e., 50 percent or greater possibility) that an acquired psychiatric disorder(s), other than PTSD, to specifically include, but not limited to a psychotic disorder (e.g., diagnosed schizophrenia) is related to the Veteran's period of active military service from May to September 1977, to include whether a psychosis was manifested to a compensable degree within year of discharge on September 1, 1977? 

The VA examiner must identify and comment on the relevant evidence, to specifically include, but not limited to, the following:  

July 1977 service treatment report containing an impression of post-traumatic headaches with a strong psychological component and an adjustment reaction of adult life as manifested by poor appetite, disturbed sleep, headaches, and somatic complaints; (ii) July 1977 Mental Hygiene Consultation Service report containing the examining psychiatrist's opinion that although the Veteran had sustained a head injury as a result of an August 1976 motor vehicle accident, there was enough environmental stress that most of his symptoms (the Veteran reported having had decreased sleep and appetite and headaches while stationed in Germany) were psychological; (iii) an August 1977 Report of Medical History, wherein the Veteran complained of having had excessive worry, nervous trouble, loss of memory or amnesia, and period of unconsciousness; (iv) October 1980 and June 1994 reports, prepared by Dr. D. G., wherein he concluded that the Veteran's [psychiatric] symptoms had progressed since 1977 with partial periods of remission and that he was in a state of acute sensorial deprivation in Germany that was the beginning of a latent schizophrenia with symptoms of inferiority; and, (v) April 1995 and May 1997 VA mental examination reports containing the examiners' opinions that the Veteran's schizophrenia had its onset in 1980 and was not related to his period of military service; 
   
b.  In responding to the foregoing question, the examiner must report as to whether psychiatric symptoms shown during or within one year of service, or shortly thereafter may be identified as a manifestation of any later-diagnosed psychotic disorder.  38 C.F.R. § 3.307(c) (2015).  As noted by the parties in the JMPR, the absence of evidence of any psychosis from 1977 to 1980 cannot serve as a basis to substantiate an opinion without a proper foundation to demonstrate that such silence has a tendency to prove or disprove a relevant fact.
 
c.  In addition, in responding to the requested opinion, the examiner must consider the Veteran's and his friends' and family member's lay statements regarding the incurrence of his psychiatric disorder during his period of active military service in the United States Army and the continuity of symptomatology since discharge from active duty in September 1977.
 
d.  A complete rationale for all of the above opinions/comments must be provided.  If the examiner cannot provide an opinion to any of the above questions without resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what, if any, additional evidence would permit an opinion to be made.
 
2.  The RO must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the examination report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2015). 
 
3.  After completing the requested actions, the service connection claim on appeal should be readjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims folder is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

